Citation Nr: 0215275	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-16 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to increased (compensable) rating for hearing 
loss left ear.

3.  Entitlement to an increased rating for degenerative 
changes of the left knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
probable old compression deformity mid thoracic vertebra with 
lumbar strain, currently evaluated as 20 percent disabling.  

(The claim of entitlement to an increased evaluation for 
residuals of a probable old compression deformity mid 
thoracic vertebra with lumbar strain will be the subject of a 
later post-development decision.) 




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958, July 1960 to October 1969 and from January 
1984 to November 1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The Board is undertaking additional development on the issue 
for an increased evaluation for residuals of a probable old 
compression deformity mid thoracic vertebra with lumbar 
strain because the diagnostic criteria pertaining to 
evaluation of Intervetbral Disc Syndrome were revised 
effective September 23, 2002.  After giving the notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  Hearing loss in the right ear to a disabling degree was 
not shown in service or within a year thereafter.

3.  The appellant's left ear hearing loss disability is 
manifested by average pure tone decibel loss of 54 decibels 
with speech recognition of 82 percent.

4. The clinical evidence does not show that the appellant has 
total deafness in his right ear.

5.  The left knee disability is reflected by subjective 
complaints of pain and manifested primarily by X-ray evidence 
of mild degenerative joint disease and clinical observations 
of flexion to 90 degrees and extension to -10 degrees, 
without instability, heat, effusion or redness noted. 


CONCLUSIONS OF LAW

1.  A right ear hearing loss was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute. 

2.  The criteria for a compensable rating for a left ear 
hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
Part 4, § 4.85, Diagnostic Code 6100 (2001); see also new 
regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159), promulgated 
pursuant to the enabling statute.  

3.  The schedular criteria for rating greater than 10 percent 
for degenerative changes of the left knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a , Diagnostic Codes 5010-5261, 5257 (2001); see 
also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  The Board finds notes that that while this law was 
enacted during the pendency of this appeal, it was considered 
by the RO as reflected by the cover letter accompanying the 
September 2001 Supplemental Statement of the Case.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disabilities) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claims.  The veteran was even 
afforded VA examinations.  There is no basis to suppose that 
further efforts by the VA would be any more productive.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the veteran is not prejudiced by the Board's 
adjudication of his claim at this time. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Right Ear Hearing Loss

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001). 

The veteran demonstrated an auditory disability while he was 
in military service in his left ear on several occasions as 
reflected in the several hearing examinations summarized in 
the Statement of the Case issued in July 2000,  see e.g. 
audiological examination of June 8, 1988 (which shows 4 
auditory level with loss in excess of 26 decibels in the left 
ear as well as one registering a 40 decibel loss) and 
audiological examination of September 19, 1991 which shows a 
40 decibel loss at 3000 Hertz and a 50 decibel loss at 4000 
Hertz for the left ear).  However, a hearing disability in 
the right ear, as defined by 38 C.F.R. § 3.385, is not 
demonstrated in audiological examinations in service.  The 
veteran also had a hearing loss in his left ear on separation 
but no disability in his right ear at separation or during 
service.  

Accordingly, service connection was properly established for 
a hearing loss of the left ear; whereas, the preponderance of 
the evidence is against a hearing loss in service with 
respect to the right ear.  There are no medical records 
demonstrating a hearing loss in the right ear within a year 
after separation.  Thus, there is no basis to establish 
service connection on a presumptive basis.  Current hearing 
loss in the right ear has not been associated to service by 
medical authority.  The Board notes that the veteran's 
opinion as to medical matters, no matter how sincere, is 
without probative value because he, as a lay person, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

Furthermore, when a diagnostic code provides for compensation 
based upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 & 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Where the issue is entitlement to an increased rating 
following the filing of a reopened claim, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The most up to date evidence after 
the recent claim is the most probative in determining the 
current extent of impairment.  Id.

Evaluation Left Ear

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels, ranging from level I for essentially normal 
acuity through level XI for profound deafness.  In situations 
where service connection has been granted only for defective 
hearing involving one ear, the hearing acuity of the non 
service-connected ear is looked upon to be normal except in 
cases of bilateral total deafness.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at level X or XI.  38 C.F.R. §§ 
4.85, Diagnostic Code 6100.

The veteran was afforded a VA audiological examination 
conducted in May 2001.  At that time, pure tone thresholds, 
in decibels, were as follows for the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
50
60
60

The average decibel loss between 1000 and 4000 hertz was 54 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 82 percent in the left ear.  

Considering the foregoing, evaluation of the noted findings 
in the context of Table VI of 38 C.F.R. § 4.85 indicates that 
the designation of a level IV hearing impairment of the left 
ear is appropriate.  Total deafness in the right ear was not 
shown, and, therefore, the non-service-connected ear is 
assigned a Level I auditory acuity level.  Comparing the 
veteran's service connected left ear level IV hearing 
impairment against the level I designated "better" right ear 
pursuant to Table VII of that same regulatory section reveals 
that a noncompensable evaluation continues to be appropriate 
for the veteran's level of hearing loss in his left ear.  The 
preponderance of the evidence is against entitlement to a 
compensable evaluation for the service-connected left ear.

Left Knee

The evaluation of degenerative arthritis is based on the 
extent of limitation of motion of the specific joint involved 
and includes painful motion.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent will 
be granted for a joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003.  Traumatic arthritis due to trauma, 
substantiated by X-ray findings, will be rated as for 
degenerative arthritis, under diagnostic code 5010.  The 
normal range of motion of the knee is set out as 0 degrees of 
extension to 140 degrees of flexion at 38 C.F.R. Part 4, 
Plate II.

Where there is limitation of leg flexion to 15 degrees, a 30 
percent evaluation would be warranted.  Where the limitation 
is to 30 degrees, a 20 percent evaluation is warranted.  A 10 
percent evaluation is warranted where leg flexion is limited 
to 45 degrees.  Where limitation is at 60 degrees or more a 
noncompensable evaluation is applicable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Where there is limitation of leg extension to 45 degrees, a 
50 percent evaluation would be warranted.  Where the 
limitation is to 30 degrees, a 40 percent evaluation is 
warranted.  Where extension is to 20 degrees, a 30 percent 
evaluation applies.  A 20 percent evaluation applies to leg 
extension to 15 degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  Where 
limitation is 5 degrees or less, a noncompensable evaluation 
is applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Severe recurrent subluxation, lateral instability or other 
impairment of the knee warrants a 30 percent evaluation.  A 
moderate disability of this nature warrants a 20 percent 
evaluation and a slight disability warrants a 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The veteran was afforded a VA orthopedic examination in May 
2001.  An imaging study of the left knee in May 2001 revealed 
mild degenerative joint disease especially on the medial 
component.  On physical examination, he was able to walk into 
the room without help; he was wearing a brace on the left 
knee.  He demonstrated no problems climbing onto the 
examination table except that it took longer.  Left knee 
showed flexion to 90 degrees and extension to -10 degrees.  
There was no heat, effusion or redness noted.  There was 
diffuse tenderness on both the lateral and medial joint lines 
and also along the patella.  There was mild crepitus on the 
patella with range of motion.  McMurray Test was negative.  
No instability was elicited.  The examiner opined that the 
left knee caused pain and limited motion and the veteran had 
problems walking and climbing stairs.  It was estimated that 
the veteran could walk for 2 blocks before a break and that 
he could climb 2 flights before a break.

Evaluation of the knee disability on appeal is most 
appropriately accomplished pursuant to Diagnostic Codes 5010-
5261.  However, the pathology reflected in the record 
demonstrates that an evaluation in excess of the assigned 10 
percent is neither supported nor approximated.  

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 10 percent evaluation currently assigned is based on the 
veteran's complaints of pain and other subjective symptoms.  
The Board finds that the veteran has evidenced no additional 
manifestations not already contemplated, such as atrophy, 
weakness, incoordination, swelling or deformity.  Based on 
the foregoing, the Board finds that a higher rating based on 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  For 
example, no subluxation or instability was clinically 
demonstrated, such that evaluation pursuant to Diagnostic 
Code 5257 is not indicated.

Summary

The veteran appears to have taken issue with the May 2001 
Orthopedic examination.  Generally, reexamination will be 
required if it is likely that a disability has improved or if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327(a).  The veteran's assertions at his 
hearing before the undersigned in June 2002 appear to 
describe pathology already addressed by the examiner in the 
May 2001 examination.  In the absence of assertions or 
evidence that the disability has undergone an increase in 
severity since the time of the last examination, the passage 
of time since an otherwise adequate examination would not 
necessitate a new examination.  VAOPGCPREC 11-95, 60 Fed. 
Reg. 43,186 (1995).

The veteran claimed that the examination was inadequate, and 
asserted that the examiner did not review the claims file.  
With respect to the veteran's particular contentions vis-à-
vis the adequacy of the examination, the Board has reviewed 
the examination reports and finds them to be complete with 
consideration of the veteran's medical history and social and 
industrial history as well as the veteran's complaints and 
interview.  A review of the examination report reveals no 
evidence of irregularity except for the surplus comment as to 
an etiological relationship of the back and thoracic 
pathology.  Indeed, if the veteran arguably did undergo a 
cursory examination, it would be difficult to ascertain how 
the report arrives at the very specific findings contained 
within.  

Finally, the duty to assist does not dictate that a failure 
to review the veteran's claim file before medical examination 
in an increased rating claim renders the examination 
inadequate.  Snuffer v. Gober, 10 Vet .App. 400, 403 (1997) 
(veteran claimed a compensable rating for hernia residuals 
and subsequent VA examination was adequate for rating 
purposes even though VA examiner reported that he did not 
review the claims file, because the record did not reveal 
current findings warranting a compensable rating and the VA 
examiner's report was adequate with regard to assessment of 
the current clinical status of the veteran's hernia 
residuals).

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 



ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to increased (compensable) evaluation for left 
ear hearing loss is denied. 

Entitlement to increased evaluation for degenerative joint 
disease of the left knee is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

